Citation Nr: 0320809	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to April 10, 2001, for 
service connection for a lung disorder, including asbestosis 
associated with asbestos exposure.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active service from August 1951 to June 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the July 2002 rating decision the RO granted service 
connection for a lung disorder, including asbestosis 
associated with asbestos exposure, and awarded a 100 percent 
disability evaluation effective April 10, 2001.  The veteran 
subsequently initiated and completed an appeal to the Board.  


FINDING OF FACT

The veteran died in July 2003 while his case was in appellate 
status.


CONCLUSION OF LAW

There is no longer any issue over which the Board has 
appellate jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence received from the RO, specifically a certificate of 
death, shows that the veteran died in July 2003 while his 
appeal was pending before the Board.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Therefore, the veteran's appeal has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction. See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2002).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

